

117 HRES 680 IH: Impeaching Joseph Robinette Biden, Jr., President of the United States, for the high crimes and misdemeanors of betrayal of the public trust.
U.S. House of Representatives
2021-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 680IN THE HOUSE OF REPRESENTATIVESSeptember 24, 2021Mrs. Boebert (for herself, Mr. Biggs, Mr. Duncan, Mr. Norman, Mr. Gohmert, and Mr. Hice of Georgia) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONImpeaching Joseph Robinette Biden, Jr., President of the United States, for the high crimes and misdemeanors of betrayal of the public trust.That Joseph Robinette Biden, Jr., President of the United States, is impeached for high crimes and misdemeanors and that the following Article of Impeachment be exhibited to the United States Senate:Article of Impeachment exhibited by the House of Representatives of the United States of America in the name of itself and of the people of the United States of America, against Joseph Robinette Biden, Jr., President of the United States, in maintenance and support of its impeachment against him for high crimes and misdemeanors. Article IThe Constitution provides that the House of Representatives shall have the sole Power of Impeachment and that the President shall be removed from Office on Impeachment for, and Conviction of, Treason, Bribery, or other high Crimes and Misdemeanors. In his conduct of the office of President of the United States—and in violation of his constitutional oath faithfully to execute the office of President of the United States and, to the best of his ability, preserve, protect, and defend the Constitution of the United States, and in violation of his constitutional duty to take care that the laws be faithfully executed—Joseph Robinette Biden, Jr., has willfully abandoned his duty as President of the United States, in betrayal of the public trust, in that: It is the duty of the President as Commander in Chief to ensure the national security of the United States of America and its citizens, at home and abroad.Despite sufficient warning from military and intelligence personnel, President Biden proceeded to haphazardly withdraw troops from Afghanistan that resulted in the Taliban gaining full control of Afghanistan and jeopardized the safety of, and in some cases directly resulted in the death of, United States citizens, United States Armed Forces members, and Afghan civilians.The President of the United States willfully abandoned his duties as Commander in Chief and is directly responsible for the failed withdrawal from Afghanistan.The President of the United States gave aid and comfort to our enemies, while the Taliban rapidly overtook Afghanistan.The President of the United States has compromised the physical security of tens of thousands of United States military personnel, United States Government operatives, United States civilians, Afghan allies, other international allies, and tens of billions of dollars of advanced United States military equipment.On March 25, 2021, President Biden stated, if we leave, we’re going to do so in a safe and orderly way when asked about withdrawal plans for United States troops in Afghanistan.On April 14, 2021, President Biden stated of the withdrawal of United States troops in Afghanistan, We will not conduct a hasty rush to the exit, we’ll do it responsibly, deliberately, and safely.On May 18, 2021, the Department of Defense Investigator General reported a 37-percent increase in reported attacks initiated by the Taliban on Afghanistan government forces during the first quarter of 2021 for large-scale offenses.On June 8, 2021, Taliban spokesperson Zabihullah Mujahid stated that once foreign forces leave Afghanistan we will be compelled to continue our war to achieve our goal.On June 8, 2021, President Biden transmitted to the Committee on Armed Services of the House of Representatives, the Committee on Armed Services of the Senate, the Committee on Foreign Affairs of the House of Representatives, the Committee on Foreign Relations of the Senate, the Permanent Select Committee on Intelligence of the House of Representatives, and the Select Committee on Intelligence of the Senate, a waiver of the limitations under section 1215(a) of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021, which section required a detailed report on the risks associated with leaving Afghanistan. Such a report would have provided the details of his administration’s national security assessment prior to the United States withdrawal from Afghanistan. On July 6, 2021, the United States military confirmed the pullout of Bagram Airfield without notifying the Afghan commander resulting in the base getting ransacked by Taliban looters and releasing thousands of ISIS–K terrorists from prison.On July 8, 2021, President Biden stated that the Taliban is at its strongest militarily since 2001 and stated, the likelihood there’s going to be the Taliban overrunning everything and owning the whole country is highly unlikely.On July 12, 2021, President Biden ordered 4-star General Austin Miller, Commander of North Atlantic Treaty Organization’s Resolute Support Mission and United States Forces–Afghanistan, to step down from his position and depart Afghanistan, leaving the remaining United States presence without a seasoned leader in the face of growing Taliban powers.On July 13, 2021, President Biden received a document signed by 23 staff members of the United States embassy in Afghanistan, with a warning regarding potential collapse of the Afghan capital of Kabul soon after the President’s withdrawal deadline.On August 6, 2021, the Taliban took control of the Nimroz province. On August 11, 2021, President Biden took a week-long vacation at Camp David despite significant advances and provincial captures by the Taliban offensive. On August 15, 2021, as Taliban fighters took control of Kabul, the United States embassy fell, and billions of dollars of United States military weapons, including 75,000 vehicles, 200 aircraft, 600,000 weapons were given over to the Taliban. President Biden stated he stood squarely behind his decision.On August 16, 2021, President Biden addressed the Nation on the debacle in Afghanistan and stated, I am president of the United States of America, and the buck stops with me. On August 20, 2021, President Biden stated that al-Qaida was gone from Afghanistan despite recent reports from the Inspector General of Congress and the United Nations that show that al-Qaida continues to have a presence in Afghanistan. On August 23, 2021, the Chairman of the House Permanent Select Committee on Intelligence stated that, there were any number of warnings that the Taliban might take over, and some that included a potential of a very rapid takeover.On August 24, 2021, President Biden stated that he will not extend the August 31st deadline for withdrawal of troops from Afghanistan despite pleas from members of Congress, military personnel, and the G–7 allies. Estimates indicated there were 10,000 United States citizens, 50,000 Afghan special immigrant visa applicants, and 6,000 troops in Afghanistan at the time. The Pentagon, however, stated that the United States did not have the capability to safely escort Americans in Kabul to the airport for evacuation by the August 31st deadline.On August 26, 2021, a suicide bomb explosion executed by terrorist group ISIS–K occurred at Hamid Karzai International Airport, killing eleven Marines, one Navy Medic, and one Army soldier, and injuring over 20 Americans.The last American military service member was removed from Afghanistan on August 30, 2021, with hundreds of Americans still stranded in Afghanistan. These executive decisions suggest the willful abandonment of the national security responsibilities of the Commander in Chief. It is the responsibility of the Congress to reprimand such failure through impeachment.President Biden promised the American people a responsible, deliberate, and safe exit withdrawal from Afghanistan and instead conducted a reckless, politically motivated, and dangerous withdrawal.President Biden’s conduct during the withdrawal from Afghanistan has led to international condemnation of the United States, including from our allies.President Biden’s conduct during the withdrawal has diminished the United States standing on the international stage, allowing adversaries such as Russia and China to call into question the United States ability to fulfill its military and defense commitments. President Biden’s actions allowed tens of billions of taxpayer dollars in military equipment, including small arms, body armor, land vehicles, helicopters, and drones, to fall into the hands of the Taliban.President Biden jeopardized the safety of United States citizens and Afghan allies stranded in Afghanistan by willingly sharing their identities with Taliban officials.On July 23, 2021, President Biden colluded with Afghan President Ashraf Ghani on a phone call asking him to mislead the American public and our allies and falsely portray the status of the war in Afghanistan and betray the public trust. President Biden explicitly stated … as you know and I need not tell you the perception around the world and in parts of Afghanistan, I believe, is that things aren’t going well in terms of the fight against the Taliban. And there’s a need, whether it is true or not, there is a need to project a different picture. These failures have created a permanent rupture of trust between this military chain of command and the American people and our allies.  In doing this, Joseph Robinette Biden, Jr., has willfully abandoned his duty and betrayed the public trust, has directly betrayed the public trust and continues to demonstrate that he is unfit to hold the office of President of the United States, to the manifest injury of the people of the United States.  Wherefore President Biden, by such conduct, has demonstrated that he will remain a threat to national security and the Constitution if allowed to remain in office, and has acted in a manner grossly incompatible with self-governance and the rule of law. President Biden thus warrants impeachment and trial, removal from office, and disqualification to hold and enjoy any office of honor, trust, or profit under the United States. 